TERRELL, Justice.
Appellee brought this suit for divorce against appellant in the Circuit Court of Duval County charging habitual intemperance and extreme cruelty. Appellant answered with a cross-bill charging appellee with a violent and ungovernable temper. Answer was filed to the cross-bill and a special master was appointed to take testimony on the merits. On final hearing the chancellor approved the recommendation of the special master, in that he granted plaintiff a divorce, awarded her custody of the minor children and an attorneys fee of $150. The final decree also awarded appellee $25 per week for support of the minor children without the right of visitation, which was not prayed for. This appeal is from the final decree.
Several questions are urged by appellant but some of them turn on the evidence which, by agreement of counsel, was taken orally and is not here for review. In fact, all we have before us is the master’s report and the final decree.
Appellant complains that he was not decreed visitation privileges, but the answer to this complaint is that he did not ask for such a decree. In fact, we find no merit whatever to his appeal. The orders he complains of were entered by agreement of counsel. The chancellor’s decree is presumptively correct and we find nothing whatever to remove that presumption. The decree appealed from is accordingly affirmed. Appellee is allowed an attorney’s fee of $150 for defending her decree in this Court.
In all other respects the decree appealed from is affirmed.
ROBERTS, C. J., and SEBRING and MATHEWS, JJ., concur.